        Case 1:20-cv-00052-SPW Document 51 Filed 03/23/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

TRACY CAEKAERT,and CAMILLIA
MAPLEY,
                                         Cause No. CV 20-52-BLG-SPW
             Plaintiffs,

       vs.



WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,
INC., WATCH TOWER BIBLE AND
TRACT SOCIETY OF                         ORDER GRANTING UNOPPOSED
PENNSYLVANIA,and BRUCE                        MOTION FOR ENTRY OF
MAPLEY SR.,                                 STIPULATED PROTECTIVE
                                                        ORDER
             Defendants.



WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,
INC.


             Cross-Claimant,

vs.



BRUCE MAPLEY SR.,

             Cross-Claim Defendant.



       Upon Defendants/Cross-Claimants' Watchtower Bible and Tract Society of

New York, Inc.'s, and Watch Tower Bible and Tract Society of Pennsylvania,

Inc.'s Unopposed Motion for Entry of Stipulated Protective Order(Doc. 50), with
Case 1:20-cv-00052-SPW Document 51 Filed 03/23/21 Page 2 of 2
